Citation Nr: 0323463	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 25, 2000, 
for the award of a compensable rating of 10 percent for 
residuals of a left fibula fracture, with weakness and 
degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from December 1969 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded a compensable rating 
effective May 25, 2000.

An August 2001 rating decision found new and material 
evidence sufficient to reopen a claim for service connection 
for a right knee disorder has not been received.  There is no 
record in the case file of the appellant having submitted a 
timely notice of disagreement with this decision.  Therefore, 
the Board does not have jurisdiction over it, and it will not 
be addressed in, or a part of, this decision.

In March 2003, the Board remanded the case to the RO for 
compliance with statutory notice requirements.  The RO 
provided the required notice and returned the case to the 
Board for additional appellate review.  The appellant's 
representative submitted additional comments on the 
appellant's behalf in August 2003.


FINDINGS OF FACT

1.  The appellant was granted service connection for 
fracture, left fibula, in March 1974, and received a 
noncompensable evaluation.

2.  No appeal action was taken as concerns that 
determination, and it became final. 

3.  The appellant filed his current claim in September 2000.  
The competent credible evidence of record does not show the 
appellant's service-connected left ankle disorder to have 
increased in severity prior to May 25, 2000.


CONCLUSION OF LAW

The requirements for entitlement to an effective date earlier 
than May 25, 2000, for the award of a compensable rating of 
10 percent for residuals of a left fibula fracture, with 
weakness and degenerative joint disease of the left ankle, 
have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The March 2003 Board remand provided notice to the 
appellant of the VCAA.  In a letter dated May "2002", but 
added to the file after the remand, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, to include the duty to assist.  The letter 
informed the appellant of the evidence required to 
substantiate entitlement to an earlier effective date for his 
evaluation.  It also informed the appellant that the RO would 
assist him in obtaining evidence to substantiate his claim 
and would schedule any necessary medical examinations.  As to 
who would obtain what evidence, the May letter detailed the 
evidence already in the RO's possession and of record in the 
case file.  The appellant was instructed to provide any 
treatment records in his possession not already of record and 
evidence he may possess which show his condition worsened to 
warrant an earlier effective date.  The appellant also was 
asked to identify anyone who may have records relevant to his 
claim.  He was provided VA Forms 21-4142 for his signature 
and return to authorize VA to obtain the records on his 
behalf.  Therefore, the Board finds that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO has obtained treatment 
records and associated them with the file.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, the appellant was granted service connection 
for his left ankle disorder via a March 1974 rating decision 
and he received a noncompensable evaluation.  The appellant 
did not appeal this rating decision, and it became final.  In 
September 2000, the appellant applied for a compensable 
rating on the basis that the severity of his left ankle 
disorder had increased.  He specifically stated that he had 
received treatment from the later part of May 2000 to the 
then present.  It was, as noted, reported that the disorder 
had recently gotten worse.

A May 25, 2000, VA outpatient treatment record reflects that 
the appellant presented with complaints of left ankle 
weakness times two weeks, when ascending and descending 
stairs, and intermittent pain.  The recorded history was of 
an in-service injury with no complaints until the last two 
weeks.  Physical assessment revealed the appellant to 
ambulate without assistance and without a device.  Physical 
examination was unremarkable.  The noted impression was 
history of chronic left ankle injury with pain and weakness 
as reported by patient.  The plan was for strengthening and 
stretching.

The September 2000 VA examination revealed weakness of the 
left ankle dorsiflexors and mild arthritis.  The diagnosis 
was mild arthritis, left ankle.

The case file does not contain any evidence of treatment for 
increased severity of the appellant's left ankle prior to May 
25, 2000.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore. 38 U.S.C.A. § 5110(a) (West 2002).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an award of increased compensation "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim." See also 
VAOPGCPREC 12-98 (1998).

The appellant's basis for his disagreement with the allotted 
effective date is straightforward: he was granted service 
connection for his left ankle disorder in May 1974.  
Therefore, he asserts that the increased evaluation for that 
disorder also should commence from the date.  The Board is 
constrained, however, to reject the appellant's contention 
and apply the applicable criteria of 38 C.F.R. § 3.400(o)(2).  

The competent evidence of record shows conclusively that the 
appellant first presented for outpatient treatment in May 
2000 with a complaint that his left ankle was worse.  It is 
significant that at that time he gave a two-week history of 
increased pathology.  He did not apply for an increased 
evaluation until September 2000.  Again, at that time he 
reported a recent increase in pathology.  Nonetheless, he 
received an effective date of May 25, 2000, because treatment 
records reflect that he presented for treatment on that date, 
and there was evidence of increased pathology.

The preponderance of the evidence entirely is against the 
award of an earlier effective date.  The law controls.  The 
effective date, as described above, is based on the date of a 
claim for reopening or the date increased pathology is shown.  
That date, in this case is May 25, 2000.  Further, if 
informal claim provisions are considered, the same date would 
be chosen.  It does not appear, and it is not otherwise 
alleged that the veteran had any ankle treatment prior to 
that date, or that there is evidence of increased pathology.  
Therefore, there is no basis on which to apply the benefit of 
the doubt rule.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than May 25, 2000, 
for the award of a compensable rating of 10 percent for 
residuals of a left fibula fracture, with weakness and 
degenerative joint disease of the left ankle, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

